OLSZEWSKI, Judge,
concurring:
I join in the holding and rationale as set forth by the majority. I write separately only to respond to the arguments advanced by Judge Tamilia in his concurring opinion. My esteemed colleagues disagree on whether Brinkley v. King, 549 Pa. 241, 701 A.2d 176 (1997), controls the issue of when the presumption of paternity is applicable. I join the majority because pre-Brinkley precedents establish that the presumption of paternity is inapplicable where there are no intact family considerations. Thus, regardless of whether or not Brinkley is controlling, the rationale offered by the majority correctly states the existing law of this Commonwealth.
In Jones v. Trojak, supra, the Supreme Court stated:
Trojak cites our holding in John M. v. Paula T., [supra,] to buttress his position that the presumption that Katie is a child of the marriage has not been overcome. Trojak fails to comprehend the important distinction between our reasoning in John M. and the facts of the instant case. In John M., our rationale grew out of this Commonwealth’s concern for the survival of the family unit. This Court believed that “the Superior Court, in ordering the presumptive father to submit to a blood test at the request of the putative father, over-emphasized the rights and interests of the [putative] father and minimized the rights and interests of others involved in and affected by its decision, namely the mother, [presumptive] father, the family unit and the Commonwealth.” John M., 524 Pa. at 316, 571 A.2d at 1385. We stated that “[t]here is in short, a family involved here ... [a] woman and a man who have married and lived together as husband and wife, giving birth to and raising four children.” Id. at 317, 571 A.2d at 1386.
In this case, however, we agree with the trial court and are convinced that the facts indicate that the presumptive father and mother repudiated their marriage vows long ago. Additionally, we have evidence that the presumptive father did not accept the child as his own. The circumstances before us, as found by the trial court, are that the presumptive father has never financially or emotionally supported Katie. Moreover, the trial court found that during the time Katie was conceived, Jones was not sexually involved with the presumptive father because he was impotent, and this testimony was not rebutted by either the presumptive father or the putative father. Thus, we agree with the Superior Court that there being no intact family considerations present, a determination regarding Trojak’s paternity is necessary to resolve the child support claim made by Jones.
Id. at 105-07, 634 A.2d at 206-07 (emphasis added). We have consistently interpreted this passage as establishing that the pre*686sumption of paternity is inapplicable where there are no intact family considerations. See Miscovich v. Miscovich, 455 Pa.Super. 437, 688 A.2d 726, 729 (1997); Dettinger v. McCleary, 438 Pa.Super. 300, 652 A.2d 383, 385 (1994). This is the same rationale advanced by the Brinkley lead opinion that we follow today. Unlike Brinkley, however, Jones is not a plurality decision. Therefore, Jones is controlling.
I recognize that Jones held in the alternative that the presumption of paternity was overcome by evidence of impotency. See id. at 106-07, 634 A.2d at 207 (“Moreover, the trial court found that during the time Katie was conceived, Jones was not sexually involved with the presumptive father because he was impotent, and this testimony was not rebutted by either the presumptive father or the putative father.”). Both holdings, however, are dispositive and, consequently, equally binding on this Court. See Commonwealth ex rel. Fox v. Swing, 409 Pa. 241, 245, 186 A.2d 24, 26 (1962) (citing Manley v. Manley, 193 Pa.Super. 252, 164 A.2d 113 (1960)).
Accordingly, the majority sets forth the correct rationale for resolving this appeal.